Title: To Thomas Jefferson from William Short, 3 November 1789
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris Nov. 3. 1789.

I had the extreme pleasure of recieving the day before yesterday your letter of the 23d. which announced your departure. I had previously recieved one from Cowes, and another from Havre of  the 7th. of October. In it you allude to one written from the same place and sent by a private hand. It has not been recieved. Immediately on learning that you were detained at Havre, I wrote you in an hurry an abridged account of the King’s arrival here. But that letter written the 8th. arrived at Havre the day after you left it. It will therefore be sent by Messrs. Le Mesurier, under cover to Mr. Jay.
The causes of the visit to Versailles which brought the King to Paris have not been juridically established, but those best informed have this idea-that the party which some time ago brought on the question of the succession to the throne of France, and produced at the same time the renunciation of the King of Spain, wished now to remove the remaining obstacles. It was supposed that a mob from Paris on their March to Versailles would carry such dismay there, that a flight would be proposed, and that the leading characters would be persuaded to retreat to Metz as the only place of security. The people of Paris then were stirred up by the scarcity of bread and by a report of the national cocard having been trampled on in a feast given at Versailles by the Gards du corps to the Regt. of Flanders. The Gardes Francaises were put in motion by a desire to recover the honor of guarding the King’s person. These passions fermented a day or two and at length forced the Mis. de la fayette to march to Versailles in the manner described in my letter of the 7th. The game now seemed the most favorable possible to the faction of O———. Had the detachment of women, which had been sent off in the morning been attacked, the gardes Francaises and the mob of Paris would have forced the Marquis to engage the gards du corps and Regt. of Flanders. In this conflict he would certainly have fallen, and thus one of their principal obstacles would have been removed. If these women were not attacked, and repulsed, the retreat of the K. Q. and D. seemed inevitable, and thus an open field was left to the ambition of the D. of O. A council was held at Versailles. Most of the counsellors were for the retreat, but the King’s firmness, or if you please his confidence in the Mis. de l. f. turned the balance and saved his Kingdom from an immediate civil war. I can not omit one circumstance. Whilst the question of the retreat was undecided the King who that instant returned from hunting and got to the Chateau a very little time before the arrival of the women, asked if M. de la fa. was coming, and on being answered in the affirmative, took the resolution of remaining at Versailles. The conduct of the M[arqu]is justified this confidence.  His conduct during those two days was such as not to leave him an enemy even at court. The enthusiasm with which he was spoken of even by his enemies is without example. But that enthusiasm is diminishing and their old hatred and jalousy are again taking the lead. He is at present represented, as when you were here. The calm which succeeded the King’s arrival at Paris gave liesure to find out some of the manoeuvres employed by the faction O. As the proofs were not sufficient it was thought best to try to remove the Prince leader by an address to his fears. He was told he must instantly leave the Kingdom, that proof would soon be had against him and that then it would be too late. As this was told him by the Mis. de la f. in a tête à tête and with firmness he consented to go provided he should be furnished with a decent pretext for leaving the Kingdom. This was agreed on, and he went the next morning to the national assembly to ask for a passeport, and produced a letter from M. Montmorin which said he was sent by the King on an important commission to England. The passeport as you may suppose was immediately furnished and he set out for England without returning to Paris. At Boulogne he was stopped by the people as he was going on board his vessel, under pretence of his being the only barrier against the aristocrats and of course that he should not abandon the people. It is said and believed that the faction had despatched a courier for this purpose. The game they intended now to play, was the D. of O. being ordered back to render an account of his conduct to the assembly as one of its members, should accuse the M[arquis] of having forced him to leave his post. This you know was violating the inviolability of a member of the assembly. The conduct of the M. was then to have been passed in review. He was to have been represented as an ambitious man taking advantage of the present situation of affairs, whilst he had the K. Q. and D. prisoners, to force away the only obstacle to his views, that his plan was to have himself made a Maire du Palais &c. &c. And as this was the door through which the family once passed to the throne, it would have been a fine field for declamation. A motion was made in the assembly by one of the faction O. to recall the D. of O., who was then at Boulogne to render an account of the causes of his absence. But a majority was against the motion, at that time, and the deputies which had been sent from Boulogne to the assembly to verify the passeport of the D. having returned he was allowed to proceed on his voyage. Mirabeau has since declared that he abandonned the coward, and would never more support  him. He is playing a different battery at present and it is believed and feared he will force his way into the ministry notwithstanding the execration in which he is held. He has lately shewed more than ever as a man of talents, and even the aristocrats, or some of them wish him in the ministry as the only means of restoring energy to the regal power.—One of the means he is using is to render the place of a minister as dangerous as possible. He some time ago denounced M. de St. Priest as having told the women who arrived at Versailles on the 5th. crying out du Pain, that when they had one king, they had bread, now that they had 1200 Kings, they must apply to them for it. M. de St. Priest, in a letter to the assembly has perfectly justified himself still M. de Mirabeau said in the assembly he was resolved to continue the denunciation. He got the Assembly to pass an arreté, some days ago that the Ministers should be called on to declare to the assembly what were the powers they required to be furnished with by the assembly in order to secure the subsistance of the Kingdom and particularly the capital, and that these powers being granted them, they should be responsable for the want of abundance. The ministers wrote a letter to the assembly painting the present situation of the Kingdom, the refusal of every village to let flour pass unmolested, &c. &c. and declare they are ready to resign their places to those who shall be assez temeraires to be responsable in the present situation of affairs, for the supplies of the capital, or the free circulation of grain. I inclosed this memorial of the ministry to Mr. Jay. Nothing more has been said on that subject. Our supplies are still scanty and precarious, and nobody sees a prospect of a change.—On the 21st. inst. a mob rose and went to the house of a baker, carried him to the hotel de ville to be judged under pretense of his having concealed bread in his cellar in order to augment the scarcity. Their impatience soon wrested him from the hands of the members of the hotel de ville and the guard who refused to fire on them. They carried him to the lantern, hung him, cut off his head, and carried it in triumph through the streets and under the windows of the Palace on the Pont-Royal. An account of this horrid incident being carried to the National assembly, a martial law against attroupements was immediately passed. I have inclosed it already to Mr. Jay, where you may see it. Two of the chiefs were arrested in the evening and condemned by the Chatelet. They were executed the next day without any disorder. The Chatelet with certain adjoints agreeable to the new form of criminal procedure, is appointed as the temporary  tribunal for crimes of lèze nation. M. de Bezenval is to be tried there very soon. The commons of Paris have instructed their attorney general to commence a process against the Prince Lambesc accused of assassinating a citizen in the Thuilleries. As this order was published only two days ago, I cant say what will be the event.—The city of Paris had a large magazine of wheat at Vërnon 15. leagues from hence under the care of a merchant of that place. The people insisted on his being an accapareur and the mob hung him twice. Fortunately the rope breaking each time gave him an opportunity of escaping. A detachment was sent there a few days ago to publish the martial law and arrest the leaders. Rouen also has stopped a large convoy of flour coming to Paris. The anarchy in that city is complete, and will contribute I fear to the famine of this.
The Bishop of Autun whose character is known to you introduced a plan into the assembly before their leaving Versailles (they are now at the Archeveché of Paris waiting for the Manege which is to be fitted for their reception on the 16th. inst.) for paying the national debt by taking possession of all ecclesiastical property and selling it for effets royaux. He stated that 100. millions p. ann. would be sufficient for the salaries of the members of the clergy of every description. The subject has been very fully discussed and at length it was divided into two heads—1. to decide whether the ecclesiastical property was at the disposition of the nation, 2. whether and how they should dispose of it. The first head has been debated without interruption for the last three days and determined last night in the affirmative 568 against 336. It was determined also that the Curates should not have less than 1200.₶ p. ann. not including the house and garden. In what manner this property shall be disposed of will soon be discussed.
It was apprehended that the discontented in the provinces would take advantage of the translation of the King and national assembly to Paris, in order to foment complaints or any thing else that might interrupt the present progress of affairs. The States of Languedoc assembled and whilst they were forming remonstrances, viz. the clergy and nobility, the people were employed in counter remonstrances by pillaging their Chateaux. These movements have since ceased. Some provinces have declared their satisfaction at the translation of the King &c. to Paris. But the Province of Dauphiné gives uneasiness still. Mounier left Versailles in disgust on the King’s being brought to Paris. But particularly because his constitution  was not adopted, and because he was threatened like many others to be assassinated by the mob on their arrival at Versailles. He retired to Dauphiné in this state of mind, and the commission intermediaire immediately convoked the states of that Province. The members of Dauphiné who remained here or most of them, wrote a letter to prevent the assembling of their province, adding that the King and the national assembly were perfectly free in the capital. The assembly also passed an arreté to enquire of the King if the states of the province were convoked by his consent, and if not to desire he would take measures for preventing them. As they were called for the 2d. (yesterday) the proclamation of the King issued to prevent the meeting will have been too late. We cant know before some days whether they assembled and what the issue. The members with whom I have conversed seem to hope no ill will follow. Mde. de Tesse, supposing all lost as Mounier had retired has gone to the eaux de Plombieres with Mde. de Tott. Lally Tollendall has retired for the same reason with Mounier. He is gone to Switzerland.
The King went on foot some days ago from the Thuilleries to the Champs Elysées to review one of the divisions of the garde nationale. His familiarity was recieved with such crys of joy and vive le Roi as cannot be described. He returned on foot through the crowd to recieve the corps diplomatique who waited for him. The lever for their reception is every sunday and thursday morning. M. Montmorin recieves them at his house every tuesday morning.—The King is guarded at present by the Garde nationale soldée and non soldée. He has no longer any gards du corps. They have retired to their famileés. The place of the Captain of the gards du corps is occupied alternately by one of the six chiefs of division. One of them is M. D’Ormesson ex controller general. On sunday last every body remarked the Prince de Salm, of the fine hotel, he was on duty in the King’s apartment as colonel of a batallion of the garde Parisienne in the uniform of the city with his large star, of I dont know what order, stuck on his coat. A marchand de drap was there also an officer by the side of the son of the Duke of Chabot, and commanding him as being of a superior grade.—The districts of Paris still continue to assemble and sometimes exercise acts of sovereignty very incompatible with good order. It will be difficult to put an end to them. One protested against the martial law as being contrary to the liberty of the citizens. A second meeting of the district disavowed this protestation, and the mover of it is  arrested. The M. of Condorcet is appointed President of the Assembly of the commons of Paris.
I forgot to tell you that the free mulattoes of the Islands who are in Paris, have petitioned the assembly against the sitting members, complain of having not been allowed to give their votes, although they pay taxes, and are ready to give the fourth of their revenue like the other citizens, quote the declaration of rights, and ask to be admitted to represent their constituents. A deputation of them was allowed to set among the suppleants until the question should be decided. They are called les gens de couleur and were recieved with great applauses by the assembly. The deputation has since had a kind of presentation to the King.
I was last night at the M. de Condorcets where the act of Virginia on religion as well as its author were spoken of in the terms they deserve. The decision of the assembly yesterday was the cause of their being mentioned. Some of the company thought that in four years a similar law would be passed here. But others that it would not happen so soon unless they should be favored with an excommunication on account of yesterdays debates and decision.
Soon after your departure the bills for 66000.₶ were sent to my order in a letter directed to you. This letter was put with the others which come daily to your address. A few days ago I received a letter from the bankers mentioning their surprize and alarm at your having not acknowledged the reciept of this letter from Cowes. I took the liberty therefore of opening the only letter you had which was marked by the post of Holland and found the bills. They are now with the bankers for acceptance. I fear that other letters which have come here directed to you may be on public business, but I have not thought myself authorized to open them contrary to your instructions. As yet no letter has come from Mr. Jay since your departure.
Mr. Necker not answering your letter which I left with his Swiss at Versailles, I wrote to him some time ago and sent the letter to his hotel here. Having received no answer, and mentioning the circumstance to Mde. D’Houdetot by accident, she wrote to Mde. Necker on the subject. She says that neither of the letters had reached Mr. Necker, that he desired much to see you before your departure, and learning that you were gone he had seen Mr. Morris who he had been told would probably give him some lights, that he had had me also put on his list to ask a rendezvous the first moment he should have free. I have not yet heard from him. M. Montmorin  with whom I spoke seemed no friend to the plan of salt provisions.
Your two coach horses are in good order and well taken care of. Your saddle horse still limps. I have had him put in the petites affiches and took other measures for disposing of him, but have never had an offer of any kind. The market is so glutted that it will be very difficult to dispose of him on any terms. I have not yet seen the Abbe Morellet on the subject you mentioned. He is in the country.
I delivered your compliments as you desired to your friends. They were all happy to hear of you and wish much your return. I will thank you to present me also to such of my friends as you may meet with. I have written three letters to Mr. Donald in answer to his. In my letter to you of the 8th. I inclosed one for Miss Jefferson which Ld. R. Fitzgerald had given me. I will thank you to present her my most respectful compliments as well as to Miss Polly. Adieu my dear Sir & believe me most unalterably your friend & servant,

W Short


P.S. I have opened two letters directed to you because I knew they came from O’Bryen one of the prisoners of Algiers. I have heard nothing yet from the G———l of the M. The Duke of Dorset does not return. He has the place of the Duke of Chandos deceased. The national assembly have determined there shall be no longer any distinction of places or costumes for the members, also that in future all assemblies called by orders shall be illegal, and that deputies to supply the places of any of the members of the present assembly shall be chosen by the provinces by all the inhabitants united without distinction. The King has issued a proclamation in consequence.

